Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 1 of 13
                                                                                 1


    1                         UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
    2                                MIAMI DIVISION
                            CASE NO. 12-20947-CRIMINAL-LENARD
    3

    4    UNITED STATES OF AMERICA,                 Miami, Florida

    5                       Plaintiff,             July 21, 2014

    6                vs.                           2:53 p.m. to 3:12 p.m.

    7    HENRY TARRIO, JR.,

    8                   Defendant.          Pages 1 to 13
         ______________________________________________________________
    9

   10                             RULE 35 MOTION HEARING
                           BEFORE THE HONORABLE JOAN A. LENARD,
   11                          UNITED STATES DISTRICT JUDGE

   12

   13    APPEARANCES:

   14
         FOR THE GOVERNMENT:             VANESSA S. JOHANNES, ESQ.
   15                                    ASSISTANT UNITED STATES ATTORNEY
                                         SPECIAL PROSECUTIONS SECTION
   16                                    99 Northeast Fourth Street
                                         Miami, Florida 33132
   17

   18    FOR THE DEFENDANT:              JEFFREY E. FEILER, ESQ.
                                         LAW OFFICES OF JEFFREY E. FEILER
   19                                    7685 Southwest 104th Street
                                         Suite 200
   20                                    Miami, Florida 33156

   21
         REPORTED BY:                    LISA EDWARDS, RDR, CRR
   22                                    (305) 439-7168
                                         Reporterlisaedwards@gmail.com
   23

   24

   25
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 2 of 13
                                                                                 2


    1               THE COURT:    United States of America versus Henry

    2    Tarrio, Case No. 12-20947.

    3               Good afternoon, counsel.     State your appearances,

    4    please, for the record.

    5               MS. JOHANNES:   Good afternoon, your Honor.       Vanessa

    6    Johannes on behalf of the United States.         With me at counsel

    7    table is the case agent in this matter, FBI Special Agent Rod

    8    Novales.

    9               THE COURT:    Good afternoon.

   10               MR. FEILER:   Good afternoon, your Honor.      Jeffrey

   11    Feiler on behalf of Henry Tarrio.       I would waive his presence

   12    for this afternoon's proceedings.

   13               THE COURT:    Good afternoon.

   14               We are here on the Government's motion for sentence

   15    reduction pursuant to Rule 35 of the Federal Rules of Criminal

   16    Procedure.

   17               Ms. Johannes, you may be heard.

   18               MS. JOHANNES:   Yes, your Honor.

   19               The Government moves for a Rule 35 sentence reduction

   20    for Mr. Henry Tarrio based on the cooperation that he's given

   21    to the Government.

   22               And, your Honor, just by way of background, just to let

   23    you know, this is a three-Defendant case.         What this involves

   24    is the theft of diabetic test strips.        The Defendants in this

   25    case, including Mr. Tarrio, wasn't responsible for the actual
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 3 of 13
                                                                                 3


    1    theft.   That occurred in Kentucky off of a freighter or truck.

    2    But once the diabetic test strips got here to Miami, he was

    3    part of the reselling of those diabetic test strips to end

    4    users.   Part of that reselling included rebranding the test

    5    strips to make sure that the end users wouldn't realize that

    6    they were, in fact, part of a stolen lot.

    7               From what we knew about Mr. Tarrio's role, he was kind

    8    of like the marketing person in this scheme.         He was the most

    9    knowledgeable, I guess, about computers and how to sell things

   10    online and market things.      He wasn't actually rebranding the

   11    product, but that was his role.

   12               From the beginning, your Honor, since this case was

   13    taken down, Henry Tarrio was probably the most cooperative from

   14    day one.    From day one, he was the one who wanted to talk to

   15    law enforcement, wanted to clear his name, wanted to straighten

   16    this out so that he could move on with his life.          And he has in

   17    fact cooperated in a significant way.

   18               He assisted law enforcement in prosecuting 13 other

   19    individuals.    Those cases were all done federally.        I'm not

   20    sure if it was done in one case or one indictment.

   21               (Confers with Special Agent Novales privately.)

   22               MR. JOHANNES:   Two indictments.     The case agent has

   23    informed me it's two indictments.

   24               And I know that the AUSAs on those cases were Norman

   25    Hemming and Robert Watson.      I've conferred with them, and they
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 4 of 13
                                                                                 4


    1    did explain to me that Henry Tarrio was listed on the

    2    Government's witness list and that was conveyed to counsel in a

    3    inducing a plea for those 13 individuals.

    4              I don't know the sentence those 13 individuals received

    5    because as of the time I conferred with them, sentencing had

    6    not occurred yet.

    7              In addition to playing a role in that, Henry Tarrio did

    8    play a role with respect to the City of Miami's undercover

    9    operation into this illegal gambling ring.         The Court has heard

   10    about that with respect to Adrian Marino.         Now, with respect to

   11    Henry Tarrio, I don't know what exact role he played with that.

   12    If the Court is so inclined with respect to both the federal

   13    case that Henry Tarrio assisted on as well as the City of

   14    Miami, I can ask the case agent to provide us further

   15    information as to exactly what Henry Tarrio did with respect to

   16    both of those cases.

   17              THE COURT:    Did he testify before the grand jury?

   18              MS. JOHANNES:    My understanding is he did testify

   19    before the grand jury.      If you would like me to ask the case

   20    agent which case that occurred on, I can.

   21              THE COURT:    That's fine.

   22              MS. JOHANNES:    Does your Honor want to hear from the

   23    case agent?

   24              THE COURT:    If the agent has any knowledge of the City

   25    of Miami.
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 5 of 13
                                                                                 5


    1              SPECIAL AGENT NOVALES:      Yes.   Rod Novales, FBI Miami.

    2              I do have information about the case regarding the City

    3    of Miami.    I am aware that Henry Tarrio was working with a

    4    detective regarding the illegal gambling operation within that

    5    city.   In fact, I had a drive-by surveillance with Henry Tarrio

    6    where he showed me the two locations that were engaged in

    7    illegal gambling.

    8              I've made several attempts to contact that detective

    9    from the City of Miami, but I have never gotten any response

   10    since the investigation was initiated.

   11              THE COURT:    Mr. Feiler?

   12              MR. FEILER:    Good afternoon, your Honor.

   13              Regarding Mr. Tarrio, first of all, I think, as the

   14    Court has heard and certainly the original sentencing

   15    reflected, that Mr. Tarrio was essentially the least culpable

   16    in this case to begin with.       The test strips having been stolen

   17    in Kentucky and then brought here by Mr. Marino, ultimately,

   18    Mr. Tarrio became involved essentially as a salesman in the

   19    matter.

   20              Mr. Tarrio was the first to cooperate in the case; and

   21    as a consequence of his cooperation, that led to the pleas of

   22    guilty by Adrian Marino and Roberto Marino and ultimately their

   23    cooperation as well.

   24              Mr. Marino, as we heard, did appear before the grand

   25    jury on June 14th under the supervision of the agents.           He
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 6 of 13
                                                                                 6


    1    conducted an undercover operation at his own risk, whereby

    2    diabetic test strips were sold to a Mr. Macchetti for $8,000.

    3    And Mr. Macchetti was one of the people who were closer to the

    4    original theft in the case and somebody that the Government was

    5    particularly interested in.

    6               He then in August attempted another undercover

    7    operation with a second set of diabetic test strips.

    8               Beyond that, in March, Mr. Tarrio was involved in

    9    another undercover operation involving anabolic steroids.           The

   10    individual's name was Fabrizio.       And ultimately, as a

   11    consequence of his undercover role in this, that individual was

   12    arrested and indicted.

   13               Further, along with the Hialeah Police Department,

   14    Mr. Tarrio again was involved in undercover operations

   15    regarding wholesale prescription narcotics, resulting in two

   16    arrests.

   17               Further, in conjunction with the City of Miami in July

   18    and working with the agent as a consequence of his information,

   19    they successfully raided a grow house and seized 60 pounds of

   20    marijuana.

   21               In August, likewise, another grow house, resulting in

   22    the seizure of another 40 pounds of marijuana.          And also again

   23    in July of another grow house in the city of Miami, which at

   24    that point was essentially in between cycles and was an

   25    inactive hydroponics lab.
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 7 of 13
                                                                                 7


    1               Mr. Tarrio further worked in an undercover capacity in

    2    a case involving information pertaining to an illegal immigrant

    3    smuggling ring and, again at his own risk, in an undercover

    4    role met and negotiated to pay $11,000 to members of that ring

    5    to bring in fictitious family members of his from another

    6    country.

    7               And then of course in another situation, you've heard a

    8    little bit about the illegal gambling ring, which again

    9    Mr. Tarrio was involved.

   10               In addition to all of these productive cooperations, he

   11    also assisted in approximately ten other attempts at being

   12    productive.    And oftentimes, they may have failed because the

   13    local police department just didn't have the manpower.           But

   14    these regarded in one instance anabolic steroids and in another

   15    instance cocaine, in another instance MDMA and in another

   16    instance credit card theft.

   17               Your Honor, frankly, in all the years, which is now

   18    more than 30 that I've been doing this, I've never had a client

   19    as prolific in terms of cooperating in any respect.

   20               I'm going to, if you would, ask the Court to reduce his

   21    sentence by 18 months.      But since Mr. Tarrio received a

   22    sentence of 30 months in the first place, and he's done

   23    approximately going on about 12 right now, 18 months by

   24    percentage would be in the approximately 60 percent range.

   25               But I think that under ordinary circumstances, that if
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 8 of 13
                                                                                 8


    1    he were to have a higher sentence, given the range of

    2    cooperation that he gave, certainly in comparison to the other

    3    Co-Defendants in this case, that a reduction of five years or

    4    even seven years wouldn't be unusual in another case had he

    5    received a higher sentence.

    6              Given that, for example, the Co-Defendant, Adrian

    7    Marino, received a reduction of 20 months and didn't do

    8    anywhere near as much as Mr. Tarrio, I think 18 months is

    9    certainly warranted in his case.

   10              THE COURT:    How much is the Government asking for in

   11    reduction?

   12              MS. JOHANNES:    Yes, your Honor.     The Government's

   13    asking for a 33 percent reduction, which would bring

   14    Mr. Tarrio's sentence to 20 months by my calculation.

   15              And, your Honor, I did want to respond a little bit to

   16    what Mr. Feiler had stated.

   17              THE COURT:    Yes.

   18              MS. JOHANNES:    It's true that the Defendant did

   19    cooperate with respect to grow houses.        The agent never

   20    received information from those officers, detectives, about the

   21    status of that or what had occurred with that, although he

   22    tried to follow up.     So that's why the Government did not put

   23    that as part of the basis for the Rule 35 reduction.

   24              As well, with respect to the immigration and the INS

   25    smuggling ring, the agent has told me nothing came out of that.
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 9 of 13
                                                                                 9


    1    He did attempt to cooperate as well as he attempted to

    2    cooperate in other respects, but nothing -- no arrests came out

    3    of any of those attempts and no cases were built from them.

    4              Your Honor, I would say this:       I know Mr. Feiler has

    5    stated that normally in federal court we see such high

    6    sentences that when you ask for 18 months at a Rule 35 hearing,

    7    it doesn't appear like a lot.       And here it is appearing like a

    8    lot because Mr. Tarrio originally got 30 months.

    9              The reason the Government's asking for 33 percent, your

   10    Honor, as opposed to a 60 percent reduction not just with this

   11    Defendant, but the other Defendants, is because the sentences

   12    actually have to mean something.       They did start with

   13    relatively low sentences by what we see in the federal system.

   14    And that's because of the way the guidelines work with respect

   15    to pharmaceutical theft.      And the guidelines are what they are.

   16              But 30 months for reselling diabetic test strips on the

   17    market, you know, dealing in a case that actually had a

   18    significant monetary consequence is not something light.           And

   19    30 months is a relatively low sentence when you start talking

   20    about the big picture of things.

   21              So asking for 60 months -- a 60 percent sentence

   22    reduction is a lot.     I will agree Henry Tarrio did a lot of

   23    work.   He did more work than the other Defendants by far.          And

   24    he was the most cooperative from day one.

   25              But we're already starting off at a low place, if you
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 10 of 13
                                                                                10


     1   will, your Honor.      That's why the Government is not asking for

     2   sentence reductions that are so high.

     3             THE COURT:    I'm going to grant the Government's motion

     4   for sentence reduction pursuant to Rule 35 of the Federal Rules

     5   of Criminal Procedure.

     6             I find that the Defendant has provided substantial

     7   assistance in the investigation and prosecution of other

     8   persons involved in criminal conduct pursuant to Rule 35(b).

     9             Under United States versus McVay, at 447 F.3d 1348, a

   10    2006 decision, the Court should include various factors in

   11    determining the appropriate reduction when granting a motion

   12    under Rule 35.

   13              And the first factor is the Court's evaluation of the

   14    significance and usefulness of the Defendant's assistance,

   15    taking into consideration the Government's evaluation of the

   16    assistance.

   17              And here, the Government has indicated that the

   18    Defendant cooperated in a significant way, allowing the

   19    Government to proceed with two indictments of 13 persons.            He

   20    was listed on the witness list.        He testified before a grand

   21    jury and he was the most cooperative Defendant from day one.

   22              He was knowledgeable regarding the technological

   23    aspects of the underlying offense.

   24              His counsel argues regarding his other cooperation.

   25              Let me ask the Government, as far as him going
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 11 of 13
                                                                                11


     1   undercover regarding test strips, a similar offense, did that

     2   occur as part of his cooperation for the Federal Government?

     3             SPECIAL AGENT NOVALES:      Your Honor, he was assisting

     4   mainly Roberto Marino in that operation.         But he was there.     He

     5   was an effective part of the investigation.

     6             THE COURT:    Was he undercover as well?

     7             SPECIAL AGENT NOVALES:      No, ma'am.

     8             THE COURT:    So his counsel indicates a number of

     9   undercover assistance that he had regarding steroids, three

   10    grow houses, a smuggling ring and gambling as well as other

   11    attempts to cooperate.

   12              The second factor is the truthfulness, completeness and

   13    reliability of the information or testimony provided by the

   14    Defendant.    Implicit in both sides' arguments is that he was

   15    truthful, complete and reliable.

   16              The third factor is the danger or risk of injury to the

   17    Defendant.    As he participated in several other investigations

   18    undercover, implicit in that is a certain amount of risk.

   19    Also, the timeliness of the assistance.         And here, he was the

   20    most cooperative Defendant from day one.

   21              And the nature and extent of his assistance, which was

   22    providing testimony to the grand jury, information allowing the

   23    Government to indict 13 other persons and being prepared to

   24    testify as well as the other undercover.

   25              MS. JOHANNES:     Your Honor, the case agent wanted to
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 12 of 13
                                                                                12


     1   clarify something that he had stated to the Court.

     2             THE COURT:    Yes.

     3             SPECIAL AGENT NOVALES:      Your Honor, regarding the

     4   undercover operations, I was referring to the federal

     5   investigation.     When it came to the steroids and the diabetic

     6   test strips undercover operations, Henry Tarrio assisted

     7   Roberto Marino, but he was not the key player in those

     8   operations.

     9             Henry Tarrio was the key component in the local police

   10    department investigations regarding the marijuana and the other

   11    illegal drug investigations, cocaine, MDMA and such.           But those

   12    investigations -- again, I'm not -- I am aware of them.            I know

   13    that he had an active role and he was a key component in them.

   14    But not -- no specific information was ever provided to me in

   15    writing by those agencies.

   16              THE COURT:    Thank you, sir.

   17              So he did provide information or assistance in the

   18    federal investigations regarding test strips and steroids and

   19    did some potential undercover work in state investigations

   20    regarding grow houses, smuggling and gambling.

   21              SPECIAL AGENT NOVALES:      Correct.

   22              THE COURT:    So I find that a 45 percent reduction is

   23    the appropriate reduction, reducing his sentence to 16 months.

   24              And I find, after considering the 3553(a) factors,

   25    including the nature and circumstances of the offense, the
Case 1:12-cr-20947-JAL Document 164 Entered on FLSD Docket 01/25/2021 Page 13 of 13
                                                                                13


     1   history and characteristics of the Defendant, the need for the

     2   sentence imposed to reflect the seriousness of the offense, to

     3   promote respect for the law and provide just punishment,

     4   supports that 45 percent reduction.

     5             So I will enter an amended judgment and commitment

     6   order amending his sentence to 16 months.          All other provisions

     7   of the original judgment and commitment order remain in full

     8   force and effect.

     9             Anything further?

   10              MS. JOHANNES:     Nothing from the Government, your Honor.

   11              THE COURT:    Thank you.

   12              MR. FEILER:    Nothing, your Honor.      Thank you.

   13              THE COURT:    We're in recess in this matter.

   14              MS. JOHANNES:     Have a good afternoon, your Honor.

   15              THE COURT:    Thank you.    You, too.

   16              (Proceedings concluded.)

   17
                                  C E R T I F I C A T E
   18

   19                I hereby certify that the foregoing is an

   20    accurate transcription of the proceedings in the

   21    above-entitled matter.

   22

   23
         ____________            /s/Lisa Edwards
   24        DATE                LISA EDWARDS, RDR, CRR
                                 (305) 439-7168
   25                            Reporterlisaedwards@gmail.com
